Case 4:19-cv-01514 Document 105 Filed on 08/11/21 in TXSD Page 1 of 11
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 August 11, 2021
                                                                                Nathan Ochsner, Clerk

                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

         RANDALL E. ROLLINS            § CIVIL ACTION NO.
              Plaintiff,               § 4:19-cv-01514
                                       §
                                       §
             vs.                       § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
         GREENBERG                     §
         TRAURIG, LLP, et al,          §
              Defendants.              §

                          OPINION AND ORDER
                      GRANTING MOTIONS TO DISMISS
             The motions to dismiss by Defendants the State of Texas,
        the State Commission on Judicial Conduct, Harris County, Judge
        Lincoln Goodwin, Tommy Ramsey, and Judge Lashawn Williams
        (individually and in her official capacity as Harris County Civil
        Court at Law Judge) are granted. Dkts 86, 87, 88, 89, 94.
             The motion by Plaintiff Randall E. Rollins for sanctions
        against Harris County and its counsel, Patrick Nagorski, is
        denied. Dkt 100.
                  1. Background
             Rollins initially brought action against former defendant
        TD Ameritrade, Inc in October 2018 in Justice Court, Precinct 8,
        Place 2, of Harris County, Texas. Dkt 7-1. A TD Ameritrade
        agent had allegedly directed profanity at him and threatened to
        call the police. Among other claims, he sued for intentional
        infliction of emotional distress and sought $10,000 in damages.
        Id at 2.
             That case was originally before Judge Louie Ditta. But
        Rollins filed a complaint with Defendant the Texas State
        Commission on Judicial Conduct and moved to recuse Judge
        Ditta. Judge Ditta then voluntarily transferred the action to Judge
Case 4:19-cv-01514 Document 105 Filed on 08/11/21 in TXSD Page 2 of 11




        Lincoln Goodwin at Justice Court, Precinct 4, Place 1 of Harris
        County, Texas. Dkt 87 at 2. Rollins subsequently sought to
        disqualify Judge Goodwin and filed another complaint with the
        Commission on Judicial Conduct. Judge Goodwin didn’t recuse,
        eventually entering a final judgment against Rollins in May 2019
        and awarding TD Ameritrade $10,000 in attorney fees and costs.
        Judge Goodwin also found that Rollins “demonstrated a pattern
        of harassment and misconduct in litigation” and that his five
        motions for sanctions were “baseless and presented for an
        improper purpose, including to harass and cause unnecessary
        delay.” Dkt 7-10 at 2.
             Rollins appealed Judge Goodwin’s order to Harris County
        Court at Law No 3 in July 2019. Dkt 87 at 3–4. TD Ameritrade
        moved for summary judgment. Judge LaShawn Williams
        presided over the appeal and granted the motion in August 2019.
        Id at 4.
             As if the foregoing isn’t complicated enough, the procedural
        history of this action and its removal here is even more so.
             Rollins separately brought action in March 2019 in Justice
        Court, Precinct 2, Place 2, of Harris County, Texas against the
        law firm and lawyers representing TD Ameritrade—former
        Defendants Greenberg Traurig, LLP, Kristen Jacobsen, and
        Shira Yoshor. Rollins claimed in the second action that
        Defendants violated the Racketeer Influenced and Corrupt
        Organizations Act, 18 USC § 1961, et seq. Dkt 1-1 at 7–9. They
        removed the action in April 2019. Dkt 1.
             A number of motions were filed before Rollins amended his
        complaint in June 2019. Dkt 11; see Dkt 3 (objections to notice
        of removal); Dkt 6 (motion to consolidate, denied as moot by
        Dkt 16); Dkt 7 (motion for summary judgment, terminated as
        moot by Minute Entry of 11/29/2019). The amended complaint
        added Defendants the State of Texas, the Commission on Judicial
        Conduct, Harris County, Judge Goodwin, and Ramsey as parties.
        Three days later, he filed a second-amended complaint. Dkt 12.
        Motion practice resumed until Rollins filed his third-amended
        complaint in July 2019. Dkt 20. A number of motions to strike
        and to dismiss were then filed, many of which Judge Andrew
        Hanen denied in August 2019. Dkt 14 (motion to dismiss);




                                       2
Case 4:19-cv-01514 Document 105 Filed on 08/11/21 in TXSD Page 3 of 11




        Dkt 17 (motion to strike); Dkt 18 (motion pursuant to Rule 5(c)
        of the Federal Rules of Civil procedure); Dkt 37 (denying
        Dkts 14, 17, 18).
             Rollins then filed an affidavit of prejudice against Judge
        Andrew Hanen in September 2019. Dkt 64. Judge Hanen recused
        himself, and the action was reassigned to Chief Judge Lee
        Rosenthal. Dkt 66. The case was then reassigned three days later
        to Judge David Hittner. Dkt 67. Rollins then voluntarily
        dismissed his claims against TD Ameritrade, Greenberg Traurig,
        Kristen Jacobsen, and Shira Yoshor in October 2019. Dkts 70,
        75. The action was then reassigned to this Court the next day.
        Dkt 71. An unopposed motion to stay all discovery and
        scheduling deadlines was granted in February 2020. Dkt 80.
             A motion by Rollins to amend his complaint a fourth time
        was granted in May 2020, with a number of pending motions to
        dismiss and a motion for default judgment being denied without
        prejudice. Dkt 82; see Dkts 29, 31, 34, 36, 49. Also denied were
        motions by Rollins to void and nullify the prior orders of Judge
        Hanen and for judgment on the pleadings. Dkt 83; see Dkt 72.
             Rollins filed the operative fourth-amended complaint in
        June 2020. It’s difficult to understand, but he essentially brings
        claims for violations of the Due Process Clauses of the Fifth and
        Fourteenth Amendments to the United States Constitution,
        violations of the Equal Protection Clause under the Fourteenth
        Amendment, and RICO. Dkt 84 at 7–11. He seeks actual and
        exemplary damages totaling $990,890,000 jointly and severally
        against all Defendants. Id 11–12.
             All Defendants moved to dismiss. Dkts 86–90, 94. Rollins
        responded. Dkts 93, 98.
             Rollins then moved for sanctions against Harris County and
        its counsel, Patrick Nagorski. Dkt 100. He argues that sanctions
        are warranted because he wasn’t “served a true copy” of the
        notice of an attorney substitution, namely Dkt 99. Harris County
        responded by noting that it sent Rollins a copy of the notice to
        his email address on October 16, 2020. Dkts 102, 102-1.




                                        3
Case 4:19-cv-01514 Document 105 Filed on 08/11/21 in TXSD Page 4 of 11




                  2. Legal standard
             Rule 12(b)(1) of the Federal Rules of Civil Procedure permits
        a defendant to seek dismissal of an action for lack of subject-
        matter jurisdiction. This also pertains to dismissals for lack of
        standing. Moore v Bryant, 853 F3d 245, 248 n 2 (5th Cir 2017).
             Federal courts are ones of limited jurisdiction. Howery v
        Allstate Insurance Co, 243 F3d 912, 916 (5th Cir 2001), citing
        Kokkonen v Guardian Life Insurance Co of America, 511 US 375, 377
        (1994). The Fifth Circuit holds that dismissal is appropriate
        “when the court lacks the statutory or constitutional power to
        adjudicate the claim.” In re FEMA Trailer Formaldehyde Products
        Liability Litigation (Mississippi Plaintiffs), 668 F3d 281, 286 (5th Cir
        2012), quoting Home Builders Association, Inc v City of Madison,
        143 F3d 1006, 1010 (5th Cir 1998).
             The burden is on the party asserting subject-matter
        jurisdiction to establish by a preponderance of the evidence that
        it exists. New Orleans & Gulf Coast Railway Co v Barrois, 533 F3d
        321, 327 (5th Cir 2008), citing Howery, 243 F3d at 919, and
        Paterson v Weinberger, 644 F2d 521, 523 (5th Cir 1981). Indeed, a
        presumption against subject-matter jurisdiction exists that “must
        be rebutted by the party bringing an action to federal court.”
        Coury v Prot, 85 F3d 244, 248 (5th Cir 1996).
                  3. Analysis
              Rollins proceeds here pro se. His filings are thus “liberally
        construed” and “held to less stringent standards than formal
        pleadings drafted by lawyers.” Erickson v Pardus, 551 US 89, 94
        (2007) (quotations omitted). Even so, his claims lack merit.
                      a. Motion to dismiss by the State of Texas and
                         the State Commission on Judicial Conduct
            The State of Texas and the Commission on Judicial Conduct
        argue that the claims against them should be dismissed for a
        number of reasons. Most importantly, they argue that sovereign
        immunity bars the claims against them, that neither waived their
        immunity, and that Congress hasn’t otherwise abrogated their
        immunity as to the type of claims at issue. Dkt 86 at 10–16.
        Rollins responds that sovereign immunity only bars individuals




                                           4
Case 4:19-cv-01514 Document 105 Filed on 08/11/21 in TXSD Page 5 of 11




        from foreign countries and states other than Texas from bringing
        action against Texas in federal court. Dkt 93 at 5.
             The Eleventh Amendment to the United States Constitution
        states, “The Judicial power of the United States shall not be
        construed to extend to any suit in law or equity, commenced or
        prosecuted against one of the United States by Citizens of
        another State, or by Citizens or Subjects of any Foreign State.”
        In other words, the plain text of the Eleventh Amendment “bars
        an individual from suing a state in federal court unless the state
        consents to suit or Congress has clearly and validly abrogated the
        state’s sovereign immunity.” Perez v Region 20 Education Service
        Center, 307 F3d 318, 326 (5th Cir 2002) (citations omitted).
        Despite the plain text of the Eleventh Amendment, “sovereign
        immunity also prohibits an individual from suing his home state
        in federal court.” Cutrer v Tarrant County Local Workforce
        Development Board, 943 F3d 265, 269 (5th Cir 2019), citing Hans v
        Louisiana, 134 US 1 (1890). And “Eleventh Amendment
        immunity operates like a jurisdictional bar, depriving federal
        courts of the power to adjudicate suits against a state.” Union
        Pacific Railroad, Co v Louisiana Public Service Commission, 662 F3d
        336, 340 (5th Cir 2011) (citations omitted).
             “Even in cases where the State itself is not a named
        defendant, the State’s Eleventh Amendment immunity will
        extend to any state agency or other political entity that is deemed
        the ‘alter ego’ or an ‘arm’ of the State.” Vogt v Board of
        Commissioners of the Orleans Levee District, 294 F3d 684, 688–89 (5th
        Cir 2002), citing Regents of the University of California v Doe, 519 US
        425, 429 (1997). And the Fifth Circuit plainly holds, “The State
        Commission on Judicial Conduct is also an agency of the state.”
        Krempp v Dobbs, 775 F2d 1319, 1321 & n 1 (5th Cir 1985), citing
        Texas Constitution art 5 § 1-a(2).
             There are three exceptions that allow for suits against states,
        state agencies, and state officials in federal court. One is that a
        state may explicitly waive its sovereign immunity. College Savings
        Bank v Florida Prepaid Postsecondary Education Expense Board, 527 US
        666, 670 (1999), citing Clark v Barnard, 108 US 436, 447–48
        (1883). “A State’s consent to suit must be ‘unequivocally
        expressed’ in the text of the relevant statute.” Sossamon v Texas,




                                          5
Case 4:19-cv-01514 Document 105 Filed on 08/11/21 in TXSD Page 6 of 11




        563 US 277, 285 (2011), citing Pennhurst State School and Hospital v
        Halderman, 465 US 89, 99 (1984). “Waiver may not be implied.”
        Sossamon, 563 US at 284 (citations omitted). Another exception is
        that Congress may abrogate sovereign immunity through “the
        exercise of its power to enforce the Fourteenth Amendment—
        an Amendment enacted after the Eleventh Amendment and
        specifically designed to alter the federal-state balance.”
        Florida Prepaid, 527 US at 670, citing Fitzpatrick v Bitzer, 427 US
        445 (1976). A final exception is that “the doctrine of Ex parte
        Young avoids an Eleventh Amendment bar to suit” if the
        “complaint alleges an ongoing violation of federal law and seeks
        relief properly characterized as prospective.” Verizon Maryland
        Inc v Public Service Commission of Maryland, 535 US 635, 645 (2002),
        quoting Idaho v Coeur d’Alene Tribe of Idaho, 521 US 261, 270 (1997).
             The RICO claims against Texas and the Commission are
        barred by sovereign immunity. Neither has waived their
        sovereign immunity in this action, and “Congress has not
        unequivocally expressed its intention to abrogate the states’
        sovereign immunity from claims brought pursuant to RICO.”
        Gaines v Texas Tech University, 965 F Supp 886, 889 (ND Tex 1997),
        citing Bair v Krug, 853 F2d 672, 674–75 (9th Cir 1988); see also
        Sissom v University of Texas High School, 927 F3d 343 (5th Cir 2019)
        (proceeding on assumption that RICO doesn’t abrogate state
        sovereign immunity); Chaz Construction, LLC v Codell, 137 F Appx
        735, 743 (6th Cir 2005). And the doctrine of Ex parte Young isn’t
        applicable, as Rollins seeks compensatory damages rather than
        prospective relief.
             The claims against Texas and the Commission pursuant to
        the Fifth and Fourteenth Amendments are also barred by
        sovereign immunity. While Rollins doesn’t cite the statute,
        42 USC § 1983 “provides a vehicle by which a plaintiff may seek
        redress for constitutional injuries.” World Wide Street Preachers
        Fellowship v Town of Columbia, 591 F3d 747, 752 (5th Cir 2009). But
        claims against a state brought pursuant to Section 1983 are barred
        because Congress hasn’t abrogated the states’ sovereign
        immunity from claims brought under that statute. Aguilar v Texas
        Department of Criminal Justice, 160 F3d 1052, 1054 (5th Cir 1998),
        citing Farias v Bexar County Board of Trustees for Mental Health Mental




                                          6
Case 4:19-cv-01514 Document 105 Filed on 08/11/21 in TXSD Page 7 of 11




        Retardation Services, 925 F2d 866, 875 n 9 (5th Cir 1991); see also
        Turner v Texas Department of Criminal Justice, 836 F Appx 227, 231
        (5th Cir 2020, per curiam); Spec’s Family Partners, Ltd v Executive
        Director of the Texas Alcoholic Beverage Commission, 972 F3d 671, 681
        (5th Cir 2019) (citations omitted). And again, neither Texas nor
        the Commission has waived their sovereign immunity in this
        action.
             The claims against the State and the Commission will be
        dismissed.
                        b. Motion to dismiss by Harris County
             Harris County raises a number of arguments in support of its
        motion to dismiss, two of which pertain to standing. Dkt 87.
             The United States Constitution vests power in the federal
        courts to adjudicate only “Cases” and “Controversies.” Art III,
        § 2. A plaintiff must have standing under Article III to assert a
        claim in federal court. That requirement ensures that federal
        courts don’t exceed their authority. Spokeo, Inc v Robins, 136 S Ct
        1540, 1547 (2016); see also Salermo v Hughes Watters & Askansae
        LLP, --- F Supp 3d ---, 2021 WL 293311 (SD Tex). To establish
        that he has standing to pursue his claims, Rollins must show that
        he’s suffered an injury in fact; the injury is fairly traceable to the
        challenged conduct; and the injury is likely to be redressed by a
        favorable judicial decision. Lujan v Defenders of Wildlife, 504 US
        555, 560–61 (1992).
             It is the injury-in-fact criterion that’s at issue here. The
        Supreme Court often summarizes this as a requirement for
        plaintiff to show “that he or she suffered ‘an invasion of a legally
        protected interest’ that is ‘concrete and particularized’ and ‘actual
        or imminent, not conjectural or hypothetical.’” Spokeo, 136 S Ct
        at 1548, quoting Lujan, 504 US at 560; see also Carney v Adams,
        141 S Ct 493, 498–99 (2020). A “concrete injury is, like it sounds,
        ‘real and not abstract.’” Buchholz v Meyer Njus Tanick, PA, 946 F3d
        855, 861 (6th Cir 2020), quoting Spokeo, 136 S Ct at 1548; see also
        Salermo, --- F Supp 3d ---, 2021 WL 293311 at *5.
             The constitutional violations alleged by Rollins pertain to
        Harris County Justice of the Peace Local Rule 1.7. This rule
        states, “Unless written permission is obtained from the Justice of
        the Peace, recording or broadcasting of court proceedings is



                                          7
Case 4:19-cv-01514 Document 105 Filed on 08/11/21 in TXSD Page 8 of 11




        prohibited.” He argues that this rule violates various provisions
        of the US Constitution because he wasn’t able to “preserve
        evidence” by recording the proceedings in Judge Ditta’s court
        before his case was transferred to Judge Goodwin. He also
        appears to bring an equal-protection claim on argument that he
        was treated unequally as a white man, although this claim, too,
        centers on the same asserted injury—an inability to record court
        proceedings. Dkt 84 at 9.
              Harris County argues that Rollins hasn’t suffered any injury.
        Dkt 87 at 9–11. It reasons that when the case was transferred
        from Judge Ditta (who apparently didn’t allow recordings) to
        Judge Goodwin (who apparently did), Rollins had the
        opportunity to present any evidence and make any arguments
        that he previously wasn’t able to record. The County also argues
        that even if the evidence wasn’t preserved before Judges Ditta
        and Goodwin, Rollins was entitled to de novo review on appeal—
        meaning that he could have (again) presented any evidence and
        made any argument he wished. Id at 11.
              Texas Rule of Civil Procedure 506.3 provides that, on appeal
        from a justice court, “The case must be tried de novo in the county
        court.” The same rule further provides, “A trial de novo is a new
        trial in which the entire case is presented as if there had been no
        previous trial.” Ibid. Rollins thus had opportunities to record his
        proceedings upon transfer to Judge Godwin’s court and on
        appeal, during which he could have introduced any evidence or
        raised any prior arguments. As such, Rollins hasn’t demonstrated
        that he’s suffered an injury in fact as to his constitutional claims.
              The County also argues that Rollins lacks standing to pursue
        his civil RICO claims. Dkt 87 at 11–13. The pertinent statutory
        section states, “Any person injured in his business or property by
        reason of a violation of section 1962 of this chapter may sue
        therefore.” 18 USC § 1964(c). The Fifth Circuit has explained
        that a plaintiff can’t bring a civil RICO action unless he can show
        a concrete financial loss. Patterson v Mobil Oil Corp, 335 F3d 476,
        492 (5th Cir 2003), citing In re Taxable Municipal Bond Securities
        Litigation, 51 F3d 518, 523 (5th Cir 1995). And the Fifth Circuit
        has further clarified that a RICO plaintiff must show a
        “conclusive financial loss” and not harm to “mere expectancy”




                                         8
Case 4:19-cv-01514 Document 105 Filed on 08/11/21 in TXSD Page 9 of 11




        or “intangible” interests. Gil Ramirez Group, LLC v Houston
        Independent School District, 786 F3d 400, 408 (5th Cir 2015), citing
        Price v Pinnacle Brands, Inc, 138 F3d 602, 607 (5th Cir 1998).
             By this, the County argues that Rollins fails to allege a direct,
        tangible financial loss to his business or property, and that he fails
        to show that any RICO violation was the proximate cause of his
        injuries. Dkt 87 at 11–13. Rollins doesn’t address his standing
        under RICO in his response. Dkt 93. Opposition is thus waived.
        Rule 7.4, Local Rules of the United States District Court for the
        Southern District of Texas. Regardless, Rollins hasn’t alleged that
        he’s incurred a conclusive financial loss. Dkt 84. He thus lacks
        standing to bring action under RICO. Leamon v KBR, Inc, 2011
        WL 13340587, *2 (SD Tex 2011); Pena v Mariner Health Care, Inc,
        2010 WL 2671571, *3 (SD Tex); Price, 138 F3d at 606–07; Zervas
        v Faulkner, 861 F2d 823, 833 (5th Cir 1988).
             The County also brings other arguments, but they needn’t be
        considered. The claims against it will be dismissed.
                       c. Motion to dismiss by Judges Goodwin and
                            Williams
             Judges Goodwin and Williams both argue that subject-
        matter jurisdiction is lacking as to the claims against them
        pursuant to judicial immunity. Dkt 88 at 9; Dkt 94 at 9–13. As to
        Judge Goodwin, Rollins responds that he “usurped” his
        jurisdiction, apparently asserting that he waived his immunity.
        Dkt 93 at 15. As to Judge Williams, Rollins responds that she
        acted ultra vires and without jurisdiction after Rollins filed an
        affidavit of prejudice against her. Dkt 93 at 6–7.
             These judges are without question entitled to judicial
        immunity. The Fifth Circuit holds, “Judges enjoy absolute
        immunity from suit for acts undertaken in their judicial capacity,
        even those done maliciously or corruptly.” Price v Porter,
        351 F Appx 925, 927 (5th Cir 2009, per curiam), citing Mireles v
        Waco, 502 US 9, 10 (1991). The actions of Judges Goodwin and
        Williams were plainly undertaken in their judicial capacity.
             There are two exceptions to judicial immunity, pertaining to
        actions taken by a judge either in a non-judicial role or in the
        complete absence of jurisdiction. Ibid, quoting Mireles, 502 US
        at 9, 11–12. But neither applies here, where each judge had



                                          9
Case 4:19-cv-01514 Document 105 Filed on 08/11/21 in TXSD Page 10 of 11




        jurisdiction and acted solely in his or her judicial capacity while
        presiding over the action. And to be clear, the affidavit of
        prejudice by Rollins against Judge Williams didn’t divest her of
        jurisdiction. Rule 18(a) of the Texas Rules of Civil Procedure
        governs recusal and disqualification of judges and it doesn’t
        purport to be jurisdictional.
             Judges Goodwin and Williams also raise other arguments,
        but they needn’t be considered. The claims against them will be
        dismissed.
                        d. Motion to dismiss by Ramsey
             Rollins also brings a civil RICO claim against Ramsey.
        Dkt 84 at 9–10. Ramsey argues that Rollins doesn’t have standing
        to bring such claim against him. Dkt 89 at 9–11. Rollins again
        doesn’t address his standing to bring civil RICO claims in his
        response, thus waiving opposition under Local Rule 7.4. Rollins
        also fails (as above) to show a cognizable injury recognized by the
        statute. Price, 138 F3d at 606–07; Zervas, 861 F2d at 833.
             The claims against Ramsey will be dismissed.
                  4. Potential for repleading
             A district court “should freely give leave [to amend] when
        justice so requires.” FRCP 15(a)(2). The Fifth Circuit holds that
        this “evinces a bias in favor of granting leave to amend.” Carroll v
        Fort James Corp, 470 F3d 1171, 1175 (5th Cir 2006) (citation
        omitted). But the decision whether to grant leave to amend is
        within the sound discretion of the district court. Pervasive
        Software Inc v Lexware GmbH & Co KG, 688 F3d 214, 232 (5th Cir
        2012) (citation omitted). It may be denied “when it would cause
        undue delay, be the result of bad faith, represent the repeated
        failure to cure previous amendments, create undue prejudice, or
        be futile.” Morgan v Chapman, 969 F3d 238, 248 (5th Cir), citing
        Smith v EMC Corp, 393 F3d 590, 595 (5th Cir 2004).
             Rollins has filed four complaints in federal court. Dkts 11,
        12, 20, 84. Even so, he fails to state claims that can survive
        jurisdictional attack. Any further attempt to amend would be
        futile. Dismissal will be with prejudice.




                                        10
Case 4:19-cv-01514 Document 105 Filed on 08/11/21 in TXSD Page 11 of 11




                5. Conclusion
            The motions to dismiss by Defendants Harris County, the
        State Commission on Judicial Conduct, the State of Texas, Judge
        Lincoln Goodwin, Judge LaShawn Williams, and Tommy
        Ramsey are GRANTED. Dkts 86, 87, 88, 89, 94.
            The claims by Plaintiff Randall E. Rollins are DISMISSED
        WITH PREJUDICE. Dkt 84.
            The motion for sanctions by Rollins is DENIED AS MOOT.
        Dkt 100.
            This is a FINAL JUDGMENT.
            SO ORDERED.

            Signed on August 11, 2021, at Houston, Texas.



                        Hon. Charles Eskridge
                        United States District Judge




                                      11
